De Graee, J.
(concurring specially.) I concur in the reversal of this cause. I do not subscribe to the doctrine that the letters of recommendation which the trial court permitted to be introduced are indicia of bad faith on the part of the bank or an officer thereof, nor do they prove or tend to prove collusion, nor should they be construed as a perpetration of a fraud on subscribers to the stock in consideration of which notes were given. If any inference relative to the issues involved may be drawn therefrom it is that the writers thereof had faith and confidence in the party recommended. It is far-fetched to predicate an assumption of legal liability on the part of the bank and to permit the letters to be considered- as evidence of the alleged deceit of promoters and connecting the bank or an officer thereof with the pleaded fraud.
The facts and circumstances in relation to the letters in my judgment have no relevancy to the claim of a holder in due course. In brief this evidence does not cast doubt or suspicion upon the bona; fides of the transaction and to so hold or to permit a jury to so speculate is iri legal effect a holding that any recommender is not worthy of belief, forsooth he subsequently becomes a holder of commercial paper transferred by the person recommended or by some company or corporation represented by him in an official capacity.
The weight and value of human testimony is usually a question for the jury and not for the court. However, if the testimony of the holder of negotiable paper is not contradicted, his witnesses are unimpeached, and no reasonable or fair inferences may be drawn from the testimony tending to prove bad *57faith on the part of the purchaser then it is the duty of a court to refuse a submission. This is such a ease.
It is not the function of a court to permit a jury to enter a field of speculation and conjecture. To do so is to sap the vital juices of the negotiable instruments law. Negotiable paper is intended to circulate as money. It is a courier without luggage. Conflicting evidence and conflicting inferences must have a rational support in the record.
I cannot accept the limitations or the interpretations ex-, pressed by the majority opinion on several phases of the instant record. I do concur that the judgment entered should be reversed.